Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 7-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Cortez (USPN 4193192), Liao (USPGPUB 20050252355), and Dalessandro (USPGPUB 20040076438) which teach various aspects of an expandable band saw blade having the features as set forth in the claims and noted in the previous Office action mailed on 2/24/22.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose that the expandable band saw has both a width of the cutting section being changed by moving one or more of the first ball bearing assembly and the second ball bearing assembly, and a height of the cutting section being changed by moving one or more of the first ball bearing assembly and the second ball bearing assembly.  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1 and claim 11.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/24/22, with respect to the drawing objections, claim objections, and 35 USC 112 rejections, filed in the Office Action mailed on 2/24/22 have been fully considered and are persuasive, with respect to the claims/drawings as now amended.  The drawing objections, claim objections, and 35 USC 112 rejections, filed in the Office Action mailed on 2/24/22 have been withdrawn.  Also, the prior art rejections made in the previous Action mailed on 2/24/22 are rendered moot since the independent claims have been amended to include the subject matter of former claims 12-14 which were deemed allowable in the Action dated 2/24/22. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724